ALLOWANCE

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Petty on 12/07/2021.

Claims 21-22, 28 and 34 have been amended to:

21.	(Currently Amended) A propeller control system for controlling a blade pitch of a propeller, the propeller control system comprising:
	an actuator that includes a first flow input and a second flow input that can be used to control the blade pitch of the propeller in a flight pitch range and a ground pitch range
	an electrohydraulic servo valve (EHSV) wherein the EHSV further includes (i) a first port into the valve body that is in fluid communication with a fluid source, (ii) a second port into the valve body that is in fluid communication with the first flow input, (iii) a third port into the valve body that is in fluid communication with a drain, (iv) a fourth port into the valve body that is in fluid communication with the second flow input, and (v) a fifth port into the valve body that is in fluid communication with the fluid a first land, a second land, and a second end portion, wherein a first control passage is defined between the first end portion and the first land, a second control passage is defined between the first land and the second land, and a third control passage is defined between the second land and the second end portion; and
	an electronic control unit (ECU) configured to control the EHSV,
	wherein the piston is configured to 
	(i) a first position in which (a) the first port, first control passage, and second port are in fluid communication such that fluid flows from the fluid source to the first flow input, (b) the fourth port, third control passage, and fifth port are in fluid communication such that fluid flows from the fluid source to the second flow input, (c) the first land prevents the second port from being in fluid communication with the third port, and (d) the second land prevents the fourth port from being in fluid communication with the third port, wherein, when the piston is in the first position, the system is operated in a ground beta mode during which fluid flows from the fluid source to the first and second flow inputs;
	(ii) a second position in which (a) the first port, first control passage, and second port are in fluid communication such that fluid flows from the fluid source to the first flow input, (b) the first land prevents the second port from being in fluid communication with the third port, (c) the second land prevents the fourth port from being in fluid communication with the fifth port, and (d) the third port, second control passage, and fourth port are in fluid communication such that fluid flows from the second flow input to the drain, wherein, when the piston is in the second position, the system is in an fluid source to only the first flow input; and
	(iii) a third position at which (a) the first end portion prevents the first port from being in fluid communication with the second port, (b) the second land prevents the fourth and fifth ports from being in fluid communication with one another, (c) the third port, second control passage, and fourth port are in fluid communication such that fluid flows from the second flow control passage, and third port are in fluid communication such that fluid flows from the first flow fluid from ing flow flow 

22.	(Currently Amended) The propeller control system of claim 21, wherein the ECU is configured to control the EHSV such that can be moved to a range of positions between the second and third positions, at which (a) the first end portion prevents the first port from being in fluid communication with the second port, (b) the third port, second control passage, and fourth port are in fluid communication such that fluid flows from the second flow with one another, wherein, when the piston is in the range of positions between the second and third positions, the system is in a restricted flight mode during which the EHSV controls fluid flow 

28.	(Currently Amended) A propeller control system for controlling a blade pitch of a propeller, the propeller control system comprising:
an actuator that includes a first flow input and a second flow input that can be used to control the blade pitch of the propeller in a flight pitch range and a ground pitch range;
an electrohydraulic servo valve (EHSV) wherein the EHSV further includes (i) a first port into the valve body that is in fluid communication with a fluid source, (ii) a second port into the valve body that is in fluid communication with the first flow input, (iii) a third port into the valve body that is in fluid communication with a drain, (iv) a fourth port into the valve body that is in fluid communication with the second flow input, and (v) a fifth port into the valve body that is in fluid communication with the fluid source, wherein the piston includes a first end portion, a first land, a second land, and a second end portion, wherein a first control passage is defined between the first end portion and the first land, a second control passage is defined between the first land and the second land, and a third control passage is defined between the second land and the second end portion; and
an electronic control unit (ECU) configured to control the EHSV,
wherein the piston is configured to 
(i) a first position at which (a) the first port, first control passage, and second port are in fluid communication such that fluid flows from the fluid source to the first flow input, (b) the fourth port, third control passage, and fifth port are in fluid communication fluid source to the second flow input, (c) the first land prevents the second port from being in fluid communication with the third port, and (d) the second land prevents the fourth port from being in fluid communication with the third port, wherein, when the piston is in the first position, the system is in a ground beta mode during which fluid flows from the fluid source to the first and second flow inputs;
(ii) a second position at which (a) the first port, first control passage, and second port are in fluid communication such that fluid flows from the fluid source to the first flow input, (b) the first land prevents the second port from being in fluid communication with the third port, (c) the second land prevents the fourth port from being in fluid communication with the fifth port, and (d) the third port, second control passage, and fourth port are in fluid communication such that fluid flows from the second flow input to the drain, wherein, when the piston is in the second position, the system is in an unrestricted flight mode during which fluid flows from the fluid source to only the first flow input;
(iii) a third position at which (a) the first end portion prevents the first port from being in fluid communication with the second port, (b) the third port, second control passage, and fourth port are in fluid communication such that fluid flows from the second flow with one another, wherein, when the piston is in the third position, the system is in a restricted flight mode during which the EHSV controls fluid flow 
with one another, (c) the third port, second control passage, and fourth port are in fluid communication such that fluid flows from the second flow control passage, and third port are in fluid communication such that fluid flows from the first flow fluid from ing flow flow 

34.	(Currently Amended) A propeller control system for controlling a blade pitch of a propeller, the propeller control system comprising:
	an actuator that includes a first flow input and a second flow input that can be used to control the blade pitch of the propeller in a flight pitch range and a ground pitch range;
	an electrohydraulic servo valve (EHSV) wherein the EHSV further includes (i) a first port into the valve body that is in fluid communication with a fluid source, (ii) a second port into the valve body that is in fluid communication with the first flow input, (iii) a third port into the valve body that is in fluid communication with a drain, (iv) a fourth port into the valve body that is in fluid communication with the drain, (v) a fifth port into the valve body that is in fluid communication with the second flow input, (vi) a sixth port into the valve body that is in fluid communication with the second flow fluid source, wherein the piston includes a first end portion, a first land, a second land, and a second end portion, wherein a first control passage is defined between the first end portion and the first land, a second control passage is defined between the first land and the second land, and a third control passage is defined between the second land and the second end portion; and
an electronic control unit (ECU) configured to control the EHSV,
wherein the piston is configured to 
(i) a first position at which (a) the first port, first control passage, and second port are in fluid communication such that fluid flows from the fluid source to the first flow input, (b) the seventh port, third control passage, and sixth port are in fluid communication such that fluid flows from the fluid source to the second flow input, (c) the first land prevents the second port from being in fluid communication with the third port, and (d) the second land prevents the fifth and sixth ports from being in fluid communication with the fourth port, wherein, when the piston is in the first position, the system is in a ground beta mode during which fluid flows from the fluid source to the first and second flow inputs;
(ii) a second position at which (a) the first port, first control passage, and second port are in fluid communication such that fluid flows from the fluid source to the first flow input, (b) the first land prevents the second port from being in fluid communication with the third port, (c) the second land prevents the seventh port from being in fluid communication with the sixth port, and (d) the fourth port, second control passage, and fifth port are in fluid communication such that fluid flows from the second flow input to fluid source to only the first flow input;
(iii) a third position at which (a) the first end portion prevents the first port from being in fluid communication with the second port, (b) the fourth port, second control passage, and fifth port are in fluid communication such that fluid flows form the second flow with one another, wherein, when the piston is in the third position, the system is in a restricted flight mode during which the EHSV controls fluid flow 
(iv) a fourth position at which (a) the first end portion prevents the first port from being in fluid communication with the second port, (b) the second land prevents the sixth and seventh ports from being in fluid communication with one another, (c) the fourth port, second control passage, and fifth port are in fluid communication such that fluid flows from the second flow control passage, and third port are in fluid communication such that fluid flows from the first flow fluid from ing flow flow .

Reasons for Allowance
	Claims 21-22, 25-28, 31-34 and 37-39 are allowed in view of the Examiner’s Amendment above.

The prior art of record does not anticipate nor fairly render obvious the combination(s) set forth in the independent claims. In particular the prior art does not teach the specific positions/modes of which correspond to the particular arrangement of the pistons, lands, ports, control passages, etc., defining the EHSV in combination with the other claim limitations.
The closest prior art of record teaches a variety of comparable propeller control systems [e.g., systems where the corresponding EHSV has 3-4 lands/end portions, 4-5 corresponding ports, etc.], however, due to the specific arrangement/structural configuration of the piston lands/end portions with respect to at least the third port, drain, and the fourth (fifth, etc.) port(s), specific flow paths (corresponding to the claimed positions/modes) are enabled that are not taught nor suggested by the prior art of record.
As such, the claimed arrangement may be regarded as both novel and inventive, such that a distinct overall control of the blade pitch of the propeller is enabled by the aforementioned arrangement/structural configuration, and there would be no reasonable way to suggest modifying the known propeller control systems without going against the principle(s) of operation of the prior art invention(s).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D TAYLOR JR whose telephone number is (469)295-9192. The examiner can normally be reached Mon-Fri 9a-5p (central time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY DONALD TAYLOR JR./Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747